Citation Nr: 0205016	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  95-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of service-connected bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from June 1948 to January 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1993 by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein service 
connection for a bipolar disorder was granted and assigned a 
30 percent rating.  The claim is currently under the 
jurisdiction of the North Little Rock, Arkansas, RO.  In 
March 1998, the Board remanded the claim for additional 
development.  


FINDINGS OF FACT

1.  For the period from January 22, 1993 to October 19, 1999, 
the veteran's bipolar disorder is shown to have been 
productive of no more than definite social and industrial 
impairment, and no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such the frequency and severity of such symptoms 
as memory loss, limited insight and judgment, and deficient 
orientation and irritability. 

2.  As of October 20, 1999, the veteran's service-connected 
bipolar disorder is productive of total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  For the period from January 22, 1993 to October 19, 1999, 
the criteria for an evaluation in excess of 30 percent for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9206 (as in effect prior to November 7, 1996); 38 C.F.R. 
§ 4.130 Diagnostic Code 9432 (effective November 7, 1996).

2.  As of October 20, 1999, the criteria for a 100 percent 
evaluation for bipolar disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.130 Diagnostic Code 9432 (effective November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the August 1993 rating decision that the 
evidence did not show that he had met the relevant criteria 
for a higher rating for his bipolar disorder.  That is the 
key issue in this case, and the rating decision, as well as 
the statement of the case (SOC), and the supplemental 
statements of the case (SSOC's), informed the appellant of 
the evidence needed to substantiate his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC and the SSOC's 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The Board has determined that 
this claim may be adjudicated without further development.  
The RO has obtained VA treatment records, as well as service 
medical records from the National Personnel Records Center.  
In addition, the appellant has been afforded several VA 
examinations for the disability in issue.  All other 
identified treatment records have either been obtained, or 
are unavailable.  The veteran was afforded a hearing in March 
1995.  The Board therefore finds that VA has done everything 
reasonably possible to assist him and that there is 
sufficient evidence of record to decide his claim properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran contends that his bipolar disorder is more severe 
than currently evaluated.  A review of his written 
statements, and the transcript of his hearing, held in March 
1995, shows that he argues that he has memory loss and mood 
swings.  He stated that he visited friends at night, and 
played cards, but that he had no close relationships other 
than with his wife.  His spouse testified that he carried a 
notebook with him so he will not forget things, and that he 
became irritable when he could not find things or remember 
things.  

The veteran's service medical records show that in March 
1963, he was diagnosed with a depressive reaction after he 
sought treatment for severe depression with a vague self-
injury statement.  He was returned to duty in May 1963, 
however, he was readmitted about three weeks later with 
recurring symptoms.  An August 1963 board of medical survey 
report indicates that he was returned to duty, and that 
reevaluation was recommended in six months' time.  The report 
contains a diagnosis of neurotic depressive reaction.  The 
veteran's symptoms apparently continued, and a December 1963 
report notes that he was referred to a physical evaluation 
board.  The veteran was subsequently separated from service 
due to his psychiatric disorder.

In a claim, filed on January 22, 1993, the veteran requested 
service connection for a nervous disorder.  In a decision, 
dated in August 1993, the RO granted service connection for 
"bipolar affective disorder (currently hypo-manic)."  This 
disability was evaluated as 30 percent disabling.  The RO 
assigned an effective date for service connection, as well as 
the 30 percent rating, of January 22, 1993.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the issue is whether the veteran is 
entitled to a rating in excess of 30 percent for bipolar 
disorder for the time period from January 22, 1993 to the 
present.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  

In its rating decision of August 1993, the RO assigned the 
veteran's psychiatric disorder a 30 percent rating under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9206, under the criteria 
in effect prior to November 7, 1996.  Under such criteria, a 
30 percent rating for "bipolar disorder, manic, depressed or 
mixed," is warranted when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The next higher rating of 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

The Board further notes that in a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
"definite"  is to be construed as  "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term, "definite."  38 U.S.C.A. § 7104(c) (West 1991).  

I.  January 22, 1993 to October 19, 1999

The evidence for consideration in this case includes VA 
examination reports, dated in July and August of 1993, April 
and September of 1995, March 1997 and June 1998, as well as 
VA outpatient treatment reports, dated between 1993 and 1997.  
Overall, this evidence shows that the veteran primarily 
complained of difficulty with concentration and memory (and 
associated anger), and mood lability, with episodes of 
euphoric mood lasting up to a week, and other periods of 
depression.  During the July 1993 examination, the veteran's 
discussion contained what the examiner judged to be 
delusional material.  These reports show that the veteran was 
taking medication for control of his psychiatric symptoms, to 
include a mood stabilizer which the examiner indicated was 
Tofranil.  He gave a history that included four previous 
marriages, with a fifth marriage in August 1994, and multiple 
jobs in various fields since separation from service.  He 
gave varying answers as to his last date of employment (i.e., 
1982, 1984 and 1991).  He stated that he had previously been 
homeless or lived in boarding homes, and that he was 
currently living in a rest home.  He reported that he spent a 
great deal of time reading technical publications relating to 
electronics and radio.  He indicated that his main source of 
income was SSI payments from the Social Security 
Administration.  He denied auditory and visual 
hallucinations.  The diagnosis in the  July 1993 report was 
bipolar disorder, affective disorder, currently hypo-manic.  
The diagnosis in the August 1993 report was dysthymic 
disorder.  

The VA examination report, dated in April 1995, shows 
complaints of unstable mood.  On examination, the veteran's 
thought processes were normal, and he was well-oriented to 
time, place and person.  The diagnosis was bipolar disorder, 
mixed.  The report notes that a Minnesota Multiphasic 
Personality Inventory (MMPI) was normal, but that the veteran 
may be denying psychological difficulties.  

A VA examination report, dated in September 1995, shows that 
the veteran was noted to be a poor historian, as was his 
wife.  The veteran complained of periods of poor memory and 
confusion.  He denied auditory and visual hallucinations.  He 
stated that his marriage was doing well, and "he generally 
denied any and all symptomatology."  On examination, his 
thought processes and associations were logical and tight, 
with no loosening of associations or confusion.  He was not 
oriented to time, and memory was impaired.  Insight was 
limited and judgment was impaired.  The diagnosis was 
psychotic disorder, NOS (not otherwise specified).  

A VA examination report, dated in March 1997, indicates that 
the veteran's wife complained of the veteran's unrealistic 
behavior, outbursts of anger and depression.  However, she 
stated that there were weeks when he was alright.  On 
examination, the veteran was tense, with normal speech and 
thought processes.  He was alert, but not oriented to time.  
There were no hallucinations, delusions or schizophrenic 
trends reported.  He denied anxiety and depression.  Insight 
was superficial and judgment was questionable.  The examiner 
stated that his remote memory had improved since the 1995 VA 
examination.  The diagnosis was bipolar mixed.    

A VA examination report, dated in June 1998, shows that the 
veteran's speech was within normal limits, and that his 
thought processes and associations were logical and tight, 
with no loosening of associations or confusion.  He was 
oriented to person.  Insight was limited and judgment was 
"somewhat impaired."  The impression was bipolar disorder 
II, by record.  The Axis V diagnosis was a global assessment 
of functioning (GAF) score of 80.

The claims file contains VA outpatient treatment reports, 
dated between 1993 and 1997.  These reports show that the 
veteran was receiving occasional treatment for 
psychiatric/neuropsychiatric symptoms beginning in 1994.  His 
wife reported longstanding periods of disorientation followed 
by frustration and irritability.  Records dated between 1995 
and 1997 show complaints of irritability, "hypomanic" 
symptoms and poor memory.  He apparently was not on 
medication for psychiatric symptoms prior late 1995, after 
which time his medications included imipramine, Depakote and 
risperidone.  The assessments included bipolar disorder, 
Alzheimer's disease, anxiety disorder NOS, and probably 
personality disorder NOS.  

The Board finds that an increased evaluation for the 
veteran's bipolar disorder is not warranted based on the 
criteria in effect prior to November 7, 1996.  Taken as a 
whole, the evidence pertinent to the veteran's bipolar 
disorder paints a social and industrial disability picture of 
more than moderate, but less than large.  Accordingly, the 
current 30 percent rating under the pre-November 7, 1996, 
criteria fully contemplates his definite social and 
industrial impairment.  In this regard, the Board notes that 
this case presents an unusual pattern of complaints and 
symptoms, and that there is evidence of partial orientation, 
poor memory and a history of multiple jobs and marriages.  
The veteran's primary complaints involve irregular periods of 
poor memory, and associated anger.  It appears that he is 
able to concentrate on activities that he enjoys.  
Specifically, he often reads technical publications and works 
on projects involving electronics and radio equipment.  See 
e.g., March 1995 VA outpatient treatment report.  With regard 
to employment, there is no evidence that the veteran was 
fired or forced out of any job, and when his comments are 
read in context, it appears that he simply chose not to work.  
See e.g., August 1993 VA examination report (in which the 
veteran stated, "I didn't have to work, I had sufficient 
income at the time and I just decided to take time off.").  
Overall the findings show that he has had normal speech and 
thought processes, and the only GAF score of record is a 
score of 80, which suggests that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors no more than slight impairment in social, 
occupational or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM IV 47 (American Psychiatric 
Association 1994).  Finally, the Board notes that there is 
evidence that the veteran has a cognitive disorder for which 
service connection is not currently in effect.  However, to 
the extent that a cognitive disorder may result in 
psychiatric symptoms, the claims file does not currently 
contain any medical evidence by which the symptoms from such 
a disorder may be disassociated from the symptoms of the 
veteran's service-connected bipolar disorder.  In such cases, 
38 C.F.R. § 3.102 requires that reasonable doubt on any issue 
be resolved in the veteran's favor.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  In this regard, the veteran 
received a GAF score of 80.  The Board points out that a GAF 
is global assessment of functioning which reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  See DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994).  Therefore, this score 
represents the veteran's ability to function due to all of 
his symptomatology.  Based on the foregoing, the Board finds 
that the criteria for a rating in excess of 30 percent under 
the pre-November 7, 1996 version of the ratings schedule for 
bipolar disorder for the period from January 22, 1993 to 
October 19, 1999 have not been met.  

During the course of the appeal, the rating criteria were 
changed.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders.  61 Fed. Reg. 52695 (1996).  Under the 
circumstances, the veteran's claim is to be reviewed under 
the criteria most favorable to his claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board further notes that 
the new criteria may not be applied to the veteran's claim 
prior to the effective date of November 7, 1996.  See 
38 U.S.C.A. § 5110(g) (West 1991).

Under the new criteria, the regulation governing mental 
disorders, 38 C.F.R. § 4.132, was revised and renumbered as 
38 C.F.R. § 4.130.  Under the new criteria,  
the veteran's condition is rated under DC 9432.  The revised 
regulation provides that a 30 percent evaluation is in order 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The record shows that the RO has duly considered the new 
criteria, and the Board, after reviewing the record under the 
new diagnostic criteria, is also compelled to find that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's bipolar disorder.  While 
there is some evidence of memory loss, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships, these symptoms have 
not been shown to result in reduced reliability and 
productivity as required for a 50 percent evaluation.  
Significantly, these symptoms are episodic, and not of such 
frequency to warrant a higher rating.  See e.g., March 1997 
VA examination report (in which the veteran's wife reported 
that "there are weeks when he is all right.").  The veteran 
has repeatedly limited his complaints to poor memory and 
associated anger and irritability, and the evidence does not 
show that he has such symptoms as hallucinations, delusions 
or  schizophrenic trends.  Overall, the findings show normal 
speech and thought processes, see e.g., March 1997 and July 
1998 VA examination reports, and his MMPI was normal.  In 
addition, the June 1998 VA examination report shows that the 
veteran's speech was within normal limits, and that his 
thought processes and associations were logical and tight, 
with no loosening of associations or confusion.  As stated 
previously, the only GAF score of record is a score of 80.  
The Board thus believes that the impairment resulting from 
the veteran's bipolar disorder more closely resembles the 
criteria for a 30 percent rating under the new criteria. 

In summary, while the veteran's bipolar disorder does result 
in some impairment, the preponderance of the evidence is 
against a finding of more than an occasional decrease in work 
efficiency and more than intermittent periods of inability to 
perform occupational tasks.  Accordingly, a rating in excess 
of 30 percent is not warranted.  In reaching this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit favorable action. 


II.  October 20, 1999 to the Present

Under 38 C.F.R. § 4.130, DC 9432, a 100 percent disability 
requirement requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The October 1999 VA examination report shows that the veteran 
denied currently receiving any psychiatric treatment or 
taking any psychotropic medications.  He was characterized as 
a limited historian, often stating that he did not know the 
answers to the examiner's questions.  He complained of 
significant memory problems, which caused him to get lost and 
prevented him from driving or leaving the area around his 
house.  He denied homicidal and suicidal tendencies, sleep 
difficulties or depression.  On examination, he was puzzled 
and confused.  Speech was within normal limits with regard to 
rate and rhythm.  Mood was generally euthymic and affect was 
appropriate to content.  Thought processes and associations 
were logical and tight and no loosening of associations was 
noted, nor was any confusion.  Significant memory impairment 
was noted.  For example, the veteran did not know his address 
or his age.  He was oriented only to person.  There was no 
delusional material.  Insight was limited and judgment was 
somewhat impaired.  The Axis I diagnosis was cognitive 
disorder, not otherwise specified.  The Axis V diagnosis was 
a GAF score of 45.  The examiner commented that there was no 
evidence obtained from the examination suggesting that the 
symptomatology exhibited by the veteran was a progression or 
continuation of his bipolar disorder.  He further stated that 
no features of the problems he reported were associated with 
what would be expected on the basis of his bipolar disorder.  
Finally, he noted, "What I could not tell in this 
examination was the extent to which he continues to have any 
problems associated with bipolar disorder, as he denied any 
and all bipolar symptomatology."  

A letter from the Murfreesboro Nursing Center (MNC), dated in 
November 2000, shows that the veteran entered this facility 
in October 2000.  The letter states that the veteran is in 
need of long-term care "100%  of the time," and that he is 
difficult to care for at times due to his bipolar disorder.  
Accompanying medical reports, which include reports from the 
Mena Medical Center (MMC), dated between May and October of 
2000, show that the veteran received ongoing treatment for 
assessments that included depression, dementia and psychosis.  
The findings noted disorientation, confusion, combativeness, 
delusions, non-relevant and non-sensical speech and 
behavioral problems.  His medications included Valium and 
Prozac. 

The Board finds that the evidence shows that the criteria for 
a 100 percent evaluation have been met, and that the veteran 
is totally impaired due to his bipolar disorder.  Of 
particular note, the October 1999 VA examination report shows 
that the veteran's symptoms have worsened when compared to 
the evidence reviewed in part I, supra, and that he had 
sustained substantial impairment due to his symptoms.  For 
example, the report shows that he was oriented only to 
person, and the examiner noted that he had significant memory 
impairment.  His was diagnosed with a GAF score of 45, which 
suggests serious symptoms or any serious impairment in 
social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM IV 46 (American 
Psychiatric Association 1994); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  The subsequently dated evidence 
from MNC and MMC show that he needs constant, long-term care, 
and that he has severe symptoms that include disorientation, 
memory loss, and irrational and combative behavior.  Based on 
the foregoing the Board finds that the veteran's service-
connected bipolar disorder is productive of total 
occupational and social impairment and that the criteria for 
a 100 percent rating have been met.

In reaching this decision, the Board has considered that at 
the time of the October 1999 VA examination, the veteran 
denied currently receiving any psychiatric treatment or 
taking any psychotropic medications.  The Board has also 
considered that the VA examiner specifically stated that the 
veteran's symptomatology was not a progression or 
continuation of his bipolar disorder.  However, under 
38 C.F.R. § 4.130, DC 9432, disability ratings are to be 
based on the severity of symptoms, which may include gross 
impairment in thought processes, grossly inappropriate 
behavior, and disorientation to time or place and memory 
loss.  In this case, the veteran's symptoms are shown to 
include combativeness, memory loss, disorientation, and 
inappropriate behavior.  In the October 1999 VA examination 
report, the examiner did not provide a rationalized 
explanation as to why all of these symptoms should not be 
attributed to the veteran's bipolar disorder.  See 
Mittleider, supra.  The Board thus finds that a reasonable 
basis does not exist upon which to dissociate the symptoms 
from any (nonservice-connected) cognitive disorder from his 
service-connected bipolar disorder.  Therefore, affording all 
doubt in the veteran's favor, the Board finds that the 
criteria for a 100 percent rating for bipolar disorder have 
been met as of October 20, 1999.

Finally, as the October 1999 VA examination reports indicates 
that the examination was performed on October 20, 1999, the 
Board further finds that the criteria for a 100 percent 
rating are shown to have been met as of that date (there is 
no medical evidence dated between the June 1998 VA 
examination report and the October 1999 VA examination 
report).  The effective date for the 100 percent rating is 
therefore October 20, 1999.  


ORDER

For the period from January 22, 1993 to October 19, 1999, a 
rating in excess of 30 percent for bipolar disorder is 
denied.

As of October 20, 1999, a rating of 100 percent for bipolar 
disorder is granted, subject to provisions governing the 
payment of monetary benefits.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

